  Case 4:19-cv-00003-RSB-CLR Document 95 Filed 09/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 IVERSON DAMON LANG,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-3

        v.

 MRS. K BROWN; MRS. E. PATTERSON;
 and SHERIFF J. WILCHER,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's July 19, 2021, Report and Recommendation, (doc. 94), to which plaintiff has not filed an

objection, and adopts the Report and Recommendation as its opinion. For the reasons discussed

by the Magistrate Judge, the Court DISMISSES Plaintiff’s Second Amended Complaint.

(Doc. 36.) The Court further GRANTS, in part, Defendants Keoiness Brown, Elaine Patterson,

and Sheriff John T. Wilcher’s Motion for Summary Judgement, and DENIES, in part, Sheriff

Wilcher’s Motion for Summary Judgment on sovereign immunity grounds.                 (Doc. 69.)

Plaintiff’s claims are DISMISSED. The Clerk of Court is DIRECTED to close this case.

       SO ORDERED, this 1st day of September, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
